DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on December 9, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0268069) in view of ZHANG et al. (US 2011/0089897)
 	For claims 1 and 4:  Park teaches a storage battery device 100 comprising a first battery system 10 including a plurality of first battery modules 30 (e.g. four shown in Fig. 2), each including a plurality of batteries 40, and a plurality of first monitoring units (20-1…20-n) detecting module information that is information related to the first battery modules, and each having first monitoring identification information. (Park in 0039, 0041-0042, also see 0008)  
	Park does not explicitly teach the storage device to comprise a second battery system, a plurality of second battery modules, or a plurality of second monitoring units.  However, Zhang in the same field of endeavor teaches a battery system having a plurality of first battery modules with a plurality of first monitoring units (Zhang in 0031)  Additionally, Zhang teaches a plurality of second battery modules with a plurality of second monitoring units. (Id.)  The skilled artisan 
 	Park includes a battery management unit 10 which is configured to receive a first lower-level communication frame containing the first monitoring identification information and the module information from the first monitoring units. (Park in 0041-0042, 0044)  Park does not teach the battery management unit being configured for the second battery system in this manner.  However, the skilled artisan would find obvious for the battery management unit to also receive a second lower-level communication frame containing the second monitoring identification information and the module information from the second monitoring units.  The motivation for such a modification is to recognize IDs of the plurality of batteries and allow power off to the corresponding battery or battery module when a malfunction or error occurs. (0043-0044)
 	In Park, the battery management unit is configured to transmit an upper-level communication frame that contains individual identification information assigned to each of the first monitoring units based on system identification information assigned to the first battery system, the first monitoring identification information, and that also contains the module information detected by the first monitoring unit corresponding to the individual identification 
	Park does not explicitly teach transmitting the upper-level communication frame to an upper-level device which controls the battery management unit.  However, Zhang teaches a device 240 which controls a battery management unit 230. (Zhang in 0027)  The skilled artisan would find obvious to modify Park so that the upper-level communication frame transmits to an upper-level device which controls the battery management unit.  The motivation for such a modification is to allow for software control, display the data, and send to other devices for further processing. (Id.)
	Park does not explicitly teach the upper level communication frame as a larger data size than the first lower-level communication frame and the second lower-level communication frame.  However, the skilled artisan would find obvious that the data size of the upper level communication frame is a larger data size than the first and second lower-level communication frames as the upper level communication frame is the first and second lower-level communication frames in aggregate. (Park in 0011, 0059)  Additionally, Park also includes 
 	For claim 2:  The battery management unit is configured to transmit, to the upper-level device, the upper-level communication frame that contains a plurality of pieces of the individual identification information (Park in 0059), and, a plurality of pieces of the module information that are mapped to the respective pieces of individual identification information. (Park in 0044-0045)
 	For claim 3:  The battery management unit is configured to transmit, to the upper-level device, the upper-level communication frame that contains a plurality of pieces of the module information that are arranged following a predetermined rule (Park in 0059, Fig. 4).  As Park teaches or at least suggests transmitting a plurality of pieces of the module information that are mapped to the respective pieces of individual identification information, it is asserted that it is obvious that one piece of the individual identification information corresponding to one of the pieces of the module information is transmitted.

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered and are persuasive.  The rejection of claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  The rejection based singly on Park under 35 U.S.C. 103 has been withdrawn.  The examiner concedes that Park has one battery system and the storage unit 15 in Park does not correspond to a device for controlling the battery management unit.  However, these features are asserted as taught or at least suggested by Park in view of Zhang for the reasons as set forth in the present Office action.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Julian Anthony/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722